Shipman, J.
Gisbert W. Marck, a member of German Oak Lodge Knights of Honor, was expelled from the lodge on April 8, 1884, appealed to the grand dictator from said sentence, of which appeal said lodge had notice, and died on April 25,1884, pending said appeal. Subsequently the grand dictator set aside the judgment of expulsion. Marck was reinstated by vote of the lodge, and tbe dues and assessments which were due up to the date of his death were received. No appeal was ever taken from the vote of reinstatement.
If the analogies of the common law are to be regarded, the appeal did not abate by the death of Marck. Green v. Watkins, 6 Wheat. 260. By the reversal of the sentence of expulsion, and by the action of the lodge, he was reinstated as at the date of his expulsion, and was entitled to his benefit. It may be added that such was, at the time, the law of the order, which had held, by its supreme dictator, that if a decision of expulsion was reversed on final appeal, the appellant stands a member as if there had been no such judgment, and he must pay all back dues and .assessments; and if, pending the appeal, he dies, has regularly tendered his dues and assessments, and, after death, the appeal is decided in his favor, his benefit will be paid as one who died in good standing, less the .amount of his tendered and unpaid dues and assessments.
The motion for a new trial is denied.